Citation Nr: 0928976	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post radical prostatectomy with residual incontinence, bloody 
urine, extreme tiredness and impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for prostate 
cancer, status post prostatectomy with residual incontinence, 
bloody urine, extreme tiredness, and impotence.  On his VA 
Form 9, Appeal to Board of Veterans' Appeals, the Veteran 
stated he wants a Board videoconference hearing.  In a letter 
dated in July 2008, the RO notified the Veteran that he had 
been scheduled for a Board videoconference hearing, which was 
to be held in September 2008.  In a separate letter of the 
same date in July 2008, the RO notified the Veteran that it 
had certified his appeal to the Board.  

In a letter dated in October 2008, the District Assistant for 
the Veteran's Congressman wrote to the Congressional Liaison 
at the RO and stated that although the Veteran had been 
scheduled for a videoconference hearing, he was unable to 
keep the appointment.  The letter stated that when the 
Veteran was notified of the date of the hearing, he sent back 
the response card indicating that he would like to 
reschedule.  The letter further stated that the Veteran had 
not heard back from VA as to another date.  This 
correspondence was forwarded to the Board, and in a 
December 2008 letter to the Veteran's congressman, the 
Chairman of the Board noted that the Veteran had requested to 
reschedule his September 2008 videoconference hearing due to 
his inability to attend the hearing.  

The Board accepts as correct the Congressman's letter to the 
effect that the Veteran responded to the hearing notice with 
a request for rescheduling, and, in addition, the Board 
infers that the request was timely and in accordance with the 
regulations regarding rescheduling hearings.  See 38 C.F.R. 
§§ 20.702, 20.704 (2008).  Under the circumstances, the Board 
will remand the case for the requested Board videoconference 
hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference Board hearing from the 
RO in Los Angeles, California.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




